Citation Nr: 1611317	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen claims for entitlement to service connection for PTSD and a skin disorder; denied a claim for service connection for a back disorder; and assigned a 10 percent disability rating for bilateral hearing loss effective June 29, 2006.  The RO in New Orleans, Louisiana, currently has jurisdiction of the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in September 2009.  A transcript is of record.  In an April 2010 decision, the Board reopened and remanded the claims for entitlement to service connection for PTSD and a skin disorder.  The claims for service connection for a back disorder and the claim for an increased rating for bilateral hearing loss were also remanded.  

In April 2010, the Board also remanded a claim to reopen to establish entitlement to service connection for a heart disorder.  Service connection for non-obstructive coronary artery disease was granted in a September 2011 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The claim for increased rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV.

2.  The preponderance of the probative evidence of record does not establish that the Veteran's current skin disorder was incurred in or is related to service, to include his presumed exposure to herbicides.  

3.  There is no probative evidence that the Veteran's current back disorder was incurred in or is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection a skin disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for service connection a back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2006 with regard to the claims for service connection for PTSD, a skin disorder, and a back disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in December 2006.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent and available VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the claims for service connection for PTSD and a skin disorder were obtained in September 2009 and December 2011 (PTSD) and June 2010 and August 2014 (skin disorder).  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that no medical examination or opinion was obtained in regards to service connection for a back disorder.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service problems with the Veteran's back and no evidence indicating that the current back disorder is related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There was also substantial compliance with the Board's April 2010 remand instructions, as the RO/AMC contacted the Veteran to ascertain whether he desired to reopen a previously denied claim for entitlement to service connection for schizoaffective disorder, bipolar type; an attempt to obtain treatment records from the New Orleans VAMC dated from April 1973 to 2003 was made; treatment records from the New Orleans VAMC dated from March 2004 to August 2005 were obtained; treatment records from the Dallas VAMC dated from August 2005 to April 2006 and from November 2009 to the present were obtained; the Veteran's records from the Social Security Administration (SSA) were obtained; and a VA examination of the Veteran's skin was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also AMC letters dated May 2010 and July 2010.  The Board notes that the New Orleans VAMC responded that a search of archived records April 1973 to 2003 was made but that these records were not available.  See also September 2012 VA memo.  The Board also notes that the Veteran never responded to VA's attempt to ascertain whether he wanted to reopen the previously denied claim of entitlement to service connection for schizoaffective disorder, bipolar type, such that the Board will only consider whether service connection for PTSD is warranted.  

All known and available records relevant to the issues being adjudicated in this decision have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims being adjudicated at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include chloracne or other acneform disease consistent with chloracne.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for PTSD.  He testified in September 2009 to stressor events during his service in Vietnam that caused his PTSD, to include a mortar attack on Easter Sunday in 1972; a time when he was up on fire bases and snipers came in through the wire and blew up the place where ammunition for the artillery rounds was kept; seeing soldiers being beaten in the bushes; and being exposed to firefights.  

The Veteran also seeks entitlement to service connection for disorders of the skin and back.  He testified in September 2009 that he has been fighting a rash since his exposure to Agent Orange and that he had been treating it since discharge.  He also testified that he injured his back during incoming rounds one night when he ran out of his quarters and ran into someone bigger he did not see in the dark, which caused him to fall down and everyone was running over him.  The Veteran indicated that he received treatment for his back during service and that his back had been hurting him since the in-service incident.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or mental health problems or problems with his back.  The Veteran was seen in June 1971 with complaint of a rash on his chest for five weeks, at which time no assessment was made.  The Veteran was also seen with pseudofolliculitis barbae on several occasions between September 1971 and February 1972.  At the time of his March 1973 discharge examination, clinical evaluation of the Veteran's skin, spine and psychiatric system was normal and there were no notations made regarding complaints involving the back, skin or mental health/psychiatric functioning.  See report of medical examination.  

The post-service medical evidence of record indicates that the Veteran has received treatment related to his back, skin, and mental health.  

In regards to the Veteran's mental health, VA treatment records document that he was brought to the VA hospital from jail for a psychiatric evaluation in June 1986.  It was noted that he had no previously psychiatric admissions and that he had lost his job in March 1985 as a result of bringing a gun to work and firing it.  Since then, he had been distressed and exhibiting some behavior and personality changes.  The Veteran described the following symptomatology: decreased appetite; "tension in the brain;" easily agitated with difficulty in controlling temper tantrums; decreased self-esteem secondary to the fact that he cannot support his family.  The Veteran denied any hallucinations, thought broadcasting, ideas of reference but admitted to paranoid ideation of people talking about him.  The Veteran was admitted between June 20, 1986, and June 24, 1986, with no Axis I diagnosis rendered.  An Axis II diagnosis of character disorder with episodic discontrol as well as possible drug and alcohol abuse was made.  

A September 2003 PTSD intake note documents that the Veteran reported in-service stressors to include running from the enemy; running behind the enemy; cuts and scratches; chemicals; and a lot of people having terrible disease.  He also reported "our life was in danger all the time.  One time when I was in artillery, they tried to overrun the hill.  We were shooting just to be shooting.  We hit a tunnel and Vietnamese come out of the tunnel like red ants.  We weren't ready for them.  I thought we were gone."  And "another time, we were attacked by orangutans.  We saw them, but I didn't think they were going to do that."  The Veteran was told that "during wartime, soldiers are sometimes given orders or pressured into doing things that they thought were morally wrong.  Some veterans have reported that they saw or did things that would be considered excessively violent or brutal, even in wartime."  When asked whether he was exposed to these kinds of things, the Veteran answered in the negative.  Following a detailed examination, an Axis I diagnosis was deferred and the examiner reported that the Veteran did not meet criteria for PTSD; that he reported wanting treatment for his sleep, although he was not fatigued from four to five hours a night; and that he could report no other symptoms for which he would like treatment. 

A January 2004 VA consult note documents that the Veteran was referred for mental health evaluation, at which time his chief complaint was "I'm not right and know I need help before I do something wrong."  In pertinent part, the Veteran reported that he had been hearing voices and sounds that he usually cannot visually identify for the past 20 years.  The Veteran acknowledged prior psychiatric treatment, but indicated that he did not know if he had been diagnosed.  Following a detailed examination, to include mental status evaluation, an Axis I diagnosis of manic bipolar affective disorder was made.  

The Veteran underwent a VA PTSD examination in July 2004.  It was noted that his stressors had not been conceded but that the Veteran's service suggested the possibility of his involvement in combat activity.  The examiner reviewed the Veteran's VA records related to psychiatric treatment and did a mental status evaluation.  In regards to service, the Veteran reported thoughts about Vietnam on an almost-daily basis and that he used to have dreams about Vietnam, which had stopped since starting psychiatric treatment.  He denied symptoms typically indicative of PTSD related avoidance behavior.  An Axis I diagnosis of schizoaffective disorder, bipolar type, was made.  

The Veteran underwent VA mental health assessment in June 2006, at which time it was noted he was referred by his primary care for PTSD and that he was an evacuee of Hurricane Katrina.  The Veteran reported that he had been having psychiatric symptoms since 1989; that he started going to the VA in New Orleans three years prior; and that he had been diagnosed with PTSD and bipolar disorder.  The examiner noted that although the Veteran reportedly had been diagnosed previously with PTSD, he was not expressing any PTSD symptoms at that time.  Following a detailed examination, to include mental status evaluation, Axis I diagnoses of PTSD, stable at this time; and bipolar I disorder, stable at this time, were made.  

The Veteran underwent a VA PTSD examination in September 2008.  It was noted that research and the Veteran's personnel records corroborate his report of in-service stressor involving combat.  The claims folder was reviewed.  The examiner reported that records from the New Orleans VA Medical Center dated from 2003 and 2004 show no diagnosis of PTSD; however, there was a diagnosis of bipolar disorder, and that a June 2006 record from the Dallas VAMC diagnosed PTSD.  The Veteran reported that in 1972 he was stationed at the base in Phu Bai where there were mortar attacks.  The Veteran reported that during one of these mortar attacks, there were about 15 incoming rounds during the middle of the night, and everybody rushed to get to the foxholes.  The Veteran indicated that he fell down and was being trampled by others trying to get into the foxhole.  The Veteran reported that he was in fear for his life and was scared of getting killed both by the trampling and by the incoming mortars.  The examiner noted that it was more likely than not that the described event met criterion A in the DSM-IV for PTSD based on military combat trauma.  The Veteran described his psychiatric history following service.  In summary, the examiner noted that the Veteran reported a history of acute psychosis with paranoid delusions and auditory and visual hallucinations during episodes when he is not medicated; however, when his symptoms of psychosis are controlled through medication, the Veteran reports only one minor symptom of having occasional bad dreams.  The examiner also noted that the Veteran indicated his symptoms were severe when he did not take medication, but that he felt normal when he does.  Following mental status evaluation, an Axis I diagnosis of schizoaffective disorder, bipolar type, was made.  

The September 2008 VA examiner specifically noted that s/he was in agreement with the 2004 VA examiner, who concluded that the Veteran had schizoaffective disorder, bipolar type, and indicated the Veteran did not meet the criteria for PTSD.  The September 2008 VA examiner indicated that s/he agreed with that assessment, pointing out that the Veteran claimed only one symptom suggestive of PTSD when his psychotic symptoms are medically controlled.  The examiner also noted that the Veteran reported a host of paranoid symptoms, including paranoid delusions and auditory and visual hallucinations involving hearing Vietnamese and thinking that Vietnamese people are out to get him during his psychotic episodes.  However, these symptoms remit completely when he is taking his medication.  This marked difference between the Veteran's functioning during psychotic episodes versus non-psychotic functioning strongly suggests that the primary and, more likely than not, the only problem is a schizoaffective condition.  Since the Veteran did exhibit hypomanic behavior, the designation of bipolar type seemed most legitimate.  The examiner explained that the schizoaffective disorder diagnosis represented the same condition that had previously been diagnosed as bipolar disorder.

The Veteran underwent individual psychotherapy at Baytree Behavioral Health in April 2010.  Themes discussed were work and medical problems.  An Axis I diagnosis of PTSD was provided.  On Axis IV, it was noted that the Veteran had catastrophic exposure to combat in Vietnam, but no specific stressor events were reported in this record.  

The Veteran underwent an initial PTSD DBQ in December 2011.  It was noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on the evaluation and that he had Bipolar I disorder by history.  The examiner noted that the Veteran exhibited grandiosity and expansiveness in session and denied mood fluctuations, though a history of psychosis and maintenance of psychotic stabilization with medication was noted.  The examiner also noted that a 2003 PTSD clinic intake note at the New Orleans VAMC indicated that the Veteran established a criterion A stressor, but did not meet the full criteria for PTSD, and that his stressor report then is different than the reports he discussed during the December 2011 examination.  In regards to his in-service stressors, the Veteran reported "we were making all this noise up on a hill, doing artillery.  They attacked artillery a few times, we had to guard parameters, get in fox holes, mortar rounds came, sniper fire came in through the wire.  I didn't like that."  The examiner noted that the Veteran was animated and smiling when retelling this.  The Veteran explained he was a "sitting duck" where he was on that hill "so I wanted to be in infantry, so I could be in the trees and see."  The examiner noted that the Veteran denied horror or fear or helplessness.  The Veteran also reported "in infantry, the war was coming to the end, still had VC coming over the line but it was really Chinese in VC clothes.  I was fighting.  Had to check the perimeter nightly and would have firefights.  I had gotten to the point that it was nothing to shoot somebody.  I was hoping to run into someone to crank off some, get some action.  We would flip a coin to see who got to shoot the people."  The examiner noted that the Veteran denied horror or fear or helplessness.  The Veteran also reported on the 1972 Easter Sunday mortar attack and the examiner noted this was the only Criterion A stressor to base PTSD on.  Under the diagnostic criteria for PTSD from the DSM-IV (criteria A through F), the examiner indicated that the Veteran met criteria A because he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and his response involved intense fear, helplessness or horror.  The Veteran did not meet criteria B because he did not persistently re-experience the traumatic event and he did not meet criteria C because the Veteran did not have persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The Veteran did not meet criteria D because he did not have persistent symptoms of increased arousal.  Under Criteria E and F, the examiner noted that the Veteran did not meet the full criteria for PTSD.  

In a December 2011 addendum, the VA examiner reported that the Veteran's claims file was reviewed.  In pertinent part, the examiner noted that the Veteran's service treatment records showed no mental health complaints or treatment; that the Veteran was seen at the Dallas VAMC in 2010 and was experiencing auditory hallucinations and impairment in thought content, at which time he was diagnosed with bipolar disorder with extensive history of erratic behavior and hallucinations; that the same diagnosis from the New Orleans VAMC was noted in 2004; and that some North Texas VA notes give the Veteran a diagnosis of PTSD based on his report of being treated for it in New Orleans, which record review shows he was not as he was treated for bipolar disorder.  

In regards to his skin, the Veteran has been diagnosed with dermatitis, to include atopic dermatitis in both arms, and tinea corporis in the intergluteal area.  VA treatment records document that in June 2006, he reported intermittent rash on his arms for 30 years.  

The Veteran underwent a VA examination in June 2010 in conjunction with his claim for service connection for a skin disorder.  His claims folder was available for review.  The Veteran reported that he had had problems with his skin since 1972, which he associated with exposure to Agent Orange.  The Veteran described feeling like he had something inside his body, which was continuous and felt like it "runs up and down the body" and occasionally surfaces.  Typically, it was worse in the summertime or when he was exposed to the sun.  The Veteran indicated that the symptoms were better than what they used to be.  In earlier years, he used to scratch it when it itched, which made things worse.  Now he put medication on it, and had been doing better as a result.  The Veteran also reported that in the past, he used to break out in a rash in the groin and along the buttocks in the medial aspect, but this had been better.  Physical examination revealed no acute rash or inflammation.  The Veteran reported during the examination that he was having significant itching across his upper chest and this area was examined again in greater detail with no findings suggestive of rash or other acute skin process.  There were mildly thickened hyperpigmented areas over the extensor surface of both elbows and some mild hyperpigmentation over the paraspinal areas and on the upper back and shoulders, but no acute findings.  There was also marked hyperpigmentation along the groin bilaterally and along the medial aspect of both buttocks extending throughout the perirectal area.  

The Veteran was diagnosed with neurodermatitis during the June 2010 VA examination.  The examiner noted that the Veteran's history and current examination were consistent with the diagnosis of neurodermatitis, which is often described as "an itch that rashes" rather than "a rash that itches."  The examiner also noted that patients with neurodermatitis complain of pruritus, but then with repeated scratching, develop rash and other chronic skin changes.  The VA examiner noted that service treatment records documented a rash on the chest of five weeks duration in June 1971 and that no diagnosis was noted.  In regards to this record, the examiner noted that this preceded the Veteran's service in Vietnam.  The examiner reported that there was no evidence of treatment for any skin condition during or after service in Vietnam other than for pseudofolliculitis barbae related to shaving and chancroid, a sexually transmitted disease, both of which were unrelated to the current complaints.  It was the examiner's opinion that the Veteran's neurodermatitis is less likely than not due to his active duty service.  The rationale was that this is not a presumptive condition under Agent Orange regulations, and there is no evidence of treatment for this condition while on active duty, although the patient was treated for other dermatological complaints during this same time period.

The Veteran underwent a VA skin diseases Disability Benefits Questionnaire (DBQ) in August 2014, pursuant to the Board's remand.  His electronic file was reviewed.  The diagnosis rendered was dermatitis, not otherwise specified.  In a later section of the report, the examiner also provided a diagnosis of folliculitis - mild follicular erythematous papules and pustules (folliculitis) of the chest, which was noted to be unrelated to the current claim.  The Veteran reported that he had a history of recurrent dermatitis of his chest since discharge from the military; that he first noticed the problem in 1972 and attributed it to Agent Orange; that it started on his feet and face with severe desquamation; that it has since evolved to mostly pruritus; that it is worse on his chest; that he has a sensation of "ants running up through my body;" that the rash occurs after scratching and not before; and that the only thing that controls his symptoms is over-the-counter hydrocortisone daily.  

The August 2014 VA examiner provided an opinion that the claim condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the current complaint of chronic pruritus is unlikely causally or etiologically related to the Veteran's presumed exposure to Agent Orange during his service during the Vietnam War, explaining that a link between chronic pruritus and Agent Orange exposure in not well established.  The examiner noted that the Veteran did display mild folliculitis on his chest that was asymptomatic to the Veteran and not his primary complaint, with explanation that this is also self-limiting and not related to the Veteran's presumed Agent Orange exposure.

In a July 2015 addendum, the August 2014 VA examiner provided an opinion that the Veteran's current skin disorder is not causally or etiologically related to the June 1971 notation that the Veteran had a rash on his chest for six weeks.  The examiner explained that per the Veteran's report, his current skin findings were new in onset and not the symptoms he was complaining of.  The examiner further explained that the complaints the Veteran had during the examination were of pruritus rather than the follicular rash and that the rash he gets is from scratching from his pruritus.  The examiner clarified that the findings on physical examination were completely unrelated to the rash the Veteran reported that just happened to be present on exam, which was not the rash that he reportedly was complaining of.  

In regards to his back, the Veteran has reported low back pain of long-standing duration and has been diagnosed with lumbar spondylosis, degenerative disc disease, degenerative joint disease, low back pain due to lower back multilevel spinal stenosis secondary to degenerative disc disease of the lower back, and facet disease of the lower back.  There is no indication that the Veteran's current back disorder has been linked to service, and there is also no indication that the Veteran reported any in-service problems with his back when seeking treatment for his back.  The Board notes that a July 2003 VA treatment record documents that the Veteran reported that he had been stopped by police, handcuffed and then beaten in the ribs and face and kicked and stomped on his back when seeking treatment on that occasion.  

The preponderance of the evidence of record does not support the claim for service connection for PTSD.  The Board has considered the diagnoses of PTSD rendered in both private and VA treatment records.  It appears, however, that these diagnoses were based on the Veteran's report that he had been diagnosed with PTSD, as discussed by the examiner who conducted the December 2011 VA examination.  Therefore, the Board affords greater probative value to the opinions provided during the September 2008 and December 2011 VA examinations, namely that the Veteran does not meet the diagnostic criteria for PTSD even when considering his alleged in-service stressors.  This is so because both VA examiners explained why the Veteran did not meet the criteria for a diagnosis of PTSD.  As discussed above, the September 2008 examiner pointed out that the Veteran claimed only one symptom suggestive of PTSD when his psychotic symptoms are medically controlled; that the Veteran reported a host of paranoid symptoms that remit completely when he is taking his medication; and that the marked difference between the Veteran's functioning during psychotic episodes versus non-psychotic functioning strongly suggests that the primary and, more likely than not, the only problem is a schizoaffective condition.  In addition, the December 2011 VA examiner specifically noted that while the Veteran met criterion A of the criteria required for a diagnosis of PTSD under the DSM-IV, he did not meet criteria B, C, D, E and F.  As both the September 2008 and December 2011 VA examiners provided a detailed rationale for their determination that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, those opinions are afforded greater probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

As the preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV, service connection is not warranted for PTSD pursuant to § 3.304(f) and the claim must be denied.  At this juncture, the Board acknowledges the argument raised by the Veteran's representative that VA needs to make an attempt to corroborate the Veteran's stressors.  It finds, however, that no corroboration is needed as the probative evidence of record does not establish a diagnosis of PTSD.  

The preponderance of the evidence of record also does not support the claim for service connection for a skin disorder.  While the Board acknowledges that the Veteran had in-service complaints related to his skin and that he has a current skin disorder, the probative evidence of record does not establish that the current skin disorder is related to the Veteran's service, to include his presumed exposure to herbicides.  As discussed above, the June 2010 VA examiner explained that the diagnosed neurodermatitis is less likely than not due to the Veteran's active duty service because this is not a condition presumptively related to herbicide exposure and there is no evidence of treatment for this condition while on active duty, although the Veteran was treated for other dermatological complaints during this same time period.  The August 2014 VA examiner provided an opinion that the diagnosed dermatitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness, explaining that a link between chronic pruritus (which was the Veteran's current complaint) and Agent Orange exposure in not well established; and that the Veteran's current skin disorder is not causally or etiologically related to the June 1971 in-service notation involving the skin on his chest because the complaints the Veteran had during the August 2014 examination were of pruritus rather than the follicular rash and the rash he gets is from scratching from his pruritus.  As both opinions are supported by adequate rationale, they are afforded high probative value.  Id.  In the absence of probative evidence linking the current skin disorder to service, service connection for a skin disorder is not warranted and the claim must be denied.  

Lastly, the preponderance of the evidence of record does not support the claim for service connection for a back disorder.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, any back problems.  The Board acknowledges the Veteran's assertions that he injured his back during service and that he has had problems with his back since service.  While the Board finds that he is competent to make these assertions, it does not find the Veteran credible.  This is so because service treatment records do not corroborate that he received treatment for his back, as he testified, and at the time of his discharge from service, there were no complaints or notations made in regards to the back.  In addition to the foregoing, there is no probative evidence that the Veteran's current back disorder was incurred in or is related to service.  In the absence of such evidence, service connection for a back disorder is not warranted and the claim must be denied.  



ORDER

Service connection for PTSD is denied.

Service connection for a skin disorder is denied.  

Service connection for a back disorder is denied.  


REMAND

The Veteran's bilateral hearing loss was last examined over six years ago, in January 2010.  The Veteran's representative has asserted that a contemporaneous examination is needed because the Veteran's hearing has worsened in severity.  See January 2016 post-remand brief.  The Board agrees.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss.  The examiner must review the electronic files.  Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test.  The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


